[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON ATTORNEYS' FEES AND COSTS
After a hearing on the amount of attorneys' fees and costs to be awarded to the plaintiff, the court finds that $60,000 is the reasonable amount of attorneys' fees incurred by the plaintiff and awards that amount to the plaintiff. The court also awards to the plaintiff the amount of $6,340 in costs pursuant to the terms of the Non-Compete Agreement, which amount is comprised of the following: $1530 Robert A. Carubia, C.P.A.; $160 Garen Photography; $1650 F.C. Bookkeeping Services; $3000 Flood Investigations, Inc.
By the Court,
Aurigemma, J.